DETAILED ACTION
Status of the Claims
Claims 18-23 are pending and under current examination. 
Applicants' arguments and Declaration filed 02/01/2021, have been fully considered. Examiner acknowledges receipt and approval of of the Terminal Declaimer filed 02/02/2021 Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) filed on 02/01/2021 (3 pages) has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 
Examiner notes that the information disclosure statement (4 pages) filed 02/01/2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is 

Objection to Abstract
The abstract of the disclosure is objected to because the abstract contains the implied phrase of “the invention relates to”. Correction is required.  See MPEP § 608.01(b). Applicant is reminded of the proper language and format for an abstract of the disclosure. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.



Response to remarks regarding Abstract
Examiner acknowledges receipt of the substitute specification, however was unable to locate an amended version of the abstract in the file. Applicants have noted that an amendment was made, however clarification is requested. 

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Palepu (United States Patent Publication 2016/0101147-effective filing date of May 2013) in view of Accord (Vancomycin Powder for Infusion 02/2013), Ulrich et al. (United States Patent Publication 2003/0032600) and Lord et al. (United States Patent Publication 2014/0079777). 
Claim 1 is to a non-sterile stable liquid formulation formulated for oral administration, comprising: (a) citric acid, (b) water, (c) a sweetener, (d) a preservative, wherein the preservative is selected from the group consisting of benzyl alcohol, sodium benzoate, parabens, benzoic acid, and potassium sorbate, and (e) vancomycin hydrochloride from 25-50mg/ml, and wherein the non-sterile stable liquid formulation is homogenous and stable for at least 1 week at refrigerated temperature and has a pH of 2.5-4.5.
Palepu teaches compositions including non-sterile liquid solution compositions comprising stable vancomycin hydrochloride present from 25mg/mL-150mg/mL, with some embodiments having about 50mg/mL, see paragraphs [0003], [0004], [0018], [0030], [0048], and Examples 1-8. The liquid formulations have long-term storage 
Palepu suggests injectable formulations and does not expressly teach oral vancomycin hydrochloride forms. 
However, Accord discloses that vancomycin hydrochloride can be reconstituted in vials for both injectable forms or orally by reconstitution of the vancomycin in water with common flavoring formulations. The oral dosage form is most effective in treating C. difficile pseudomembranous colitis versus the injectable formulations. 
Therefore it would have been prima facie obvious before the time of filing to provide Palepu’s injectable formulation in oral dosage form with the motivation of providing dosage forms which are more effective in treating C. difficile induces pseudomembranous colitis which cannot effectively be treated by injectable formulations. 
There would have been a reasonable expectation of success because Palepu discloses injectable vancomycin hydrochloride and Accord teaches that vancomycin 
Palepu does not expressly teach that the composition has a sweetener, 0.2% sucralose, flavoring agent including 0.05% w/v artificial grape flavor, wherein the citric acid is about 0.4% w/v citric acid, wherein the sweetener is about 0.2% w/v sucralose, 0.4% w/v citric acid, wherein the flavoring agent is about 0.05% w/v artificial grape, and wherein the preservative is sodium benzoate. 
However, Ulrich et al. teach taste masking liquid pharmaceutical compositions for oral administration, see abstract and paragraph [0092].  According to Ulrich, many active ingredients including antimicrobial agents have strong unpleasant and bitter tastes and therefore a need exists to develop taste masked solutions which provide uniform distribution of active and make the composition palatable, see paragraphs [005]-[007]. The tasted masked solutions contain sucralose (sweetener) present from .05-1.5 w/v, and pH buffers such as citric acid anhydrous present from, .01-1%, see paragraphs [0092], [0093], [0096] and Example 3. The liquid solutions can further contain preservatives such as sodium benzoate present from 0.1-0.5% w/v, sucralose present from 0.05-1.5%,  and a flavoring agent such as grape present from .02-.06% w/v, see paragraphs [0052], [0092], [0098]-[0100] and Example 12. The taste masked formulations can further contain coloring agents such as dyes, see paragraphs [0052],  [0092], [0098]-[0100] Example 12.
Although Ulrich discloses antimicrobial agents which are bitter are taste masked, Ulrich does not teach vancomycin hydrochloride, however Lord disclose that Vancomycin and its salt forms have a bitter taste, see paragraph [0032]. 
prima facie obvious before the time of filing to provide the modified Palepu’s vancomycin hydrochloride solution with a liquid taste masking formulation that comprises sweetener, flavoring agent or dye, with citric acid buffer at about .0.4% w/v, sucralose sweetener at 0.2% w/v, grape flavoring agent at about .05% w/v, and sodium benzoate preservative present. 
A person of ordinary skill in the art would have been motivated to do so in view of Ulrich which discloses that orally administered active pharmaceutical agents can be taste masked due to their bitter taste with formulations which comprise art recognized buffers, sweetener, flavoring agent, and preservatives used in overlapping ranges. Therefore, since Vancomycin hydrochloride is an art recognized bitter drug, one would have been motivated to use the taste mask solutions of Ulrich in amounts disclosed by Ulrich to enhance the taste of vancomycin hydrochloride. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
There would have been a reasonable expectation of success particularly as Ulrich discloses its formulations are suitable to mask bitter tasting drugs and vancomycin is known to have a bitter taste. 
Examiner further notes that per MPEP 2144.05, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine 
37 CFR 1.132 Declaration
The examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Dr. Gerold Mosher filed on 02/01/2021. 
The Declaration under 37 CFR 1.132 filed 13 April 2011 is insufficient to overcome the rejection regarding Palepu because:  
Declarant notes that when glycol content is 1.25% increasing the lactic acid causes decrease in stability from the Data presented. The data suggests that the amount of glycol, lactic acid, vancomycin and/or the pH may have an effect on the stability of the liquid vancomycin formulations. 
In response, the Examiner respectfully submits that Declarant’s remarks are unpersuasive because it is clear from the teaching of Palepu that lactic acid is not required as the composition can comprise a lactate salt in the alternative to lactic acid, see abstract and paragraph [0023]. Examiner notes that a lactate salt may be used in place of lactic acid in which the pH adjuster can take the form of one or more acids to maintain the pH within the ranges of about 3-8, see paragraph [0023]. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).  Furthermore, Palepu teaches that there can be a combination of pH adjusters to achieve the desired pH range, see paragraph [0047]. Paragraph [0023] 
“[0023] In some aspects of the invention, a lactate salt may be used in conjunction with or in place of lactic acid. In these embodiments, the optional pH adjustor may take the form of one or more acids or conjugate bases present in sufficient quantity to adjust the pH of the compositions to the ranges set forth above or to maintain the pH within these ranges, i.e. from about 3 to about 8, or to specific points in between such as about 4 or about 6. Alternative acids are those commonly used in the art, including but not limited to acetic acid, citric acid, hydrochloric acid, phosphoric acid and malic acid.” 

Per paragraph [0018] of Palepu, the total impurities resulting from degradation is less than about 6% degradation over a period of about 12 months in storage. This formulation is demonstrated to be stable for at least a week given over the time period of a month there is little degradation per Table 3. Palepu teaches that without being bound by theory, it is believed that the surprising long-term stability of solutions prepared according to the present invention arises at least in part from the interaction between lactic acid (or the lactate molecule used in certain embodiments), the polar solvent (e.g., propylene glycol) and vancomycin. Each of these amounts can be optimized per the teachings of Palepu at paragraphs [0012]-[0018]. 
Declarant designed an experiment to demonstrate the impact of pH on the claimed formulations in the presence of added lactic acid at levels disclosed in Palepu. Aqueous formulations having lactic acid of Palepu and citric acid have a lower pH than the claimed range and ranges suggested by Palepu. Declarant at point 13 demonstrates that addition of no lactic acid in the claimed formulations has a pH of about 3.653 with a steady decrease in the pH upon addition of increasing amounts of lactic acid to the claimed formulations. Declarant notes that as shown in the table, formulations which have both citric acid and lactic acid provide a pH below the minimum threshold of 
Examiner respectfully submits that Declarant’s remarks are found unpersuasive. Palepu expressly teaches that citric acid can be present and does not require that the formulation must have lactic acid. In the alternative lactate salts can be used. Examiner does not dispute that combining the citric acid with the lactic acid salt results in a decrease in pH as demonstrated by Declarant, however Palepu also discloses that mixtures of pH adjusters including acids and bases are contemplated. It would have been well within the purview of an ordinary skilled artisan to arrive at a desirable pH by adjusting the amount of the acid and/or base to arrive at the desirable pH of the formulation. Palepu at paragraph [0047] discloses that an acid, base or a combination thereof can be added to arrive at a range from about 3 to about 8. According to Palepu, the amount of the lactate salt can be adjusted, including the amounts of the vancomycin 
Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions.
Response to Remarks
Applicants argue that a skilled artisan would not have combined Palepu with Accord and Lord as one of ordinary skill in the art would not have combined the citric acid of Ulric with Palepu. Applicants argue that the Office notes that Palepu does not disclose citric acid in its formulation. 
Examiner respectfully disagrees. It is noted that the Palepu reference does disclose citric acid, see paragraphs [0023] and [0061]. Paragraph [0023] teaches:
“[0023] In some aspects of the invention, a lactate salt may be used in conjunction with or in place of lactic acid. In these embodiments, the optional pH adjustor may take the form of one or more acids or conjugate bases present in sufficient quantity to adjust the pH of the compositions to the ranges set forth above or to maintain the pH within these ranges, i.e. from about 3 to about 8, or to specific points in between such as about 4 or about 6. Alternative acids are those commonly used in the art, including but not limited to acetic acid, citric acid, hydrochloric acid, phosphoric acid and malic acid.”
Here, Palepu does not teach the ranges for the amount of the pH adjusters present per instant claim 19. However, Ulrich et al. teach taste masking liquid pharmaceutical compositions for oral administration, see abstract and paragraph [0092].  According to Ulrich, many active ingredients including antimicrobial agents have strong prima facie obvious before the time of filing to provide the modified Palepu’s vancomycin hydrochloride solution with a liquid taste masking formulation that comprises citric acid buffer at about .0.4% w/v amounts as suggested by Ulrich in light of its art recognized buffering properties with reasonable expectation of success given Palepu teaches that citric acid can be present. 
Applicants argue that Palepu’s formulation is injectable formulations having long term stability with glycol and lactic acid or lactate salt being a necessary feature. The stability of the vancomycin formulations is dependent on these ingredients. 
Examiner respectfully submits that it is not disputed that the Palepu composition requires a polar solvent to the propylene or polyethylene glycol, and one of lactic acid or lactate salts, however these embodiments of Palepu are not excluded by the instant claims which is directed to a composition comprising vancomycin hydrochloride. According to Palepu, the invention provides the surprising benefit of long term storage C. difficile pseudomembranous colitis versus the injectable formulations. Therefore it would have been prima facie obvious before the time of filing to provide Palepu’s injectable formulation in oral dosage form with the motivation of providing dosage forms which are more effective in treating C. difficile induces pseudomembranous colitis which cannot effectively be treated by injectable formulations. Examiner further notes that “for oral administration” is considered an intended use of the claimed composition and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here, the prior art which is directed to a vancomycin hydrochloride liquid formulation is capable of the intended use, thus meets the claims.
Applicants argue that according to Palepu, the formulation must comprise a pH from 3-8. The examples describe degradation and/or long term stability under a variety of conditions. The degradation of vancomycin in Table 3 is greater at lower pH values of 4.4, 4.6, and 5 than at higher pH ranges. 
Examiner respectfully submits that the pH of Palepu is an adjustable parameter and it is suggested that the amount of the pH adjuster is optimized such that it is 
It is applicant’s position that a skilled artisan has no motivation to add citric acid to Palepu’s formulations. The attached Dr. Mosher Declaration shows that the Palepu formulations includes a high level of lactic acid  which results in having a pH below the ranges taught in Palepu to be essential for stable formulations. A skilled artisan reading Palepu would have had no motivation of adding citric acid to the formulation which is already acidic and below optimal pH range. 
Examiner respectfully disagrees. Palepu expressly teaches citric acid as a component which can be part of the formulation, see paragraphs [0028], [0028] and claim 9. With regards to the Dr. Mosher Declaration, Examiner note that a lactate salt may be used in place of lactic acid in which the pH adjuster can take the form of one or more acids to maintain the pH within the ranges of about 3-8, see paragraph [0023]. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, combinations of base and acid in amounts sufficient to obtain a pH range from 3-8, see paragraph [0047]. Thus in view of Palepu it would have been well within the purview of an ordinary skilled artisan to adjust the pH of the formulation by using a suitable amount of acid, base, or a combination thereof to achieve the desired pH range. 
Applicants note that the Declaration demonstrates that a combination of citric acid and lactic acid in amounts described in Palepu produced formulations below the critical pH ranges. Applicants argue that the skilled artisan when presented with the teachings of Palepu would recognize that changing the amount of glycol, lactic acid, vancomycin and pH has effect on stability of the vancomycin liquid formulations. The skilled artisan would not be motivated to add citric acid to any of Palepu’s formulations as this would lower the pH of the solution and reduce stability of the formulation. Palepu in contrast adds sodium hydroxide to raise the pH of the formulation. 
Applicant’s remarks are considered unpersuasive. It is noted that lactate salt is a component used in place of lactic acid, and furthermore the formulations of Palepu are not limited to just pH adjuster that is acidic (i.e. citric acid) or basic. Rather, the pH adjusters can be used in combination to arrive at the suitable pH range, see for example paragraph [0047] in which the pH adjuster can be an acid, a base or a suitable combination thereof. Palepu expressly teaches suitable amounts of the glycol, lactic acid or lactate, and vancomycin which are contemplated for their stable formulations, see for an example paragraphs [0012]-[0018].

Examiner respectfully disagrees. It is noted that further addition of sodium hydroxide in a suitable amount is not excluded by the teachings of Palepu to arrive at a desirable pH given Palepu teaches that the pH adjuster can be a combination of acids and bases, see paragraph [0047]. Applicants argue that the addition of citric acid would further reduce the pH outside the range required, however Palepu teaches that the pH adjusters can be a combination of an acid and a base. Furthermore, Palepu is not limited to a lactic acid formulation as Palepu can comprise a lactate salt in place of lactic acid. 
Applicants argue that the skilled artisan would not have been motivated to add 25-50mg/ml of vancomycin. Palepu teaches 50-100mg/ml of vancomycin or 2.5-10mg/ml of vancomycin each of which is mixed together with propylene glycols and lactic acid to obtain the appropriate stability. Applicants argue that the data make it unclear to the skilled artisan what specific components will be needed to make the formulations stabile other than the formulations tested in Palepu. No guidance is provided in Palepu for proving formulations that are stable having 25-50mg/ml of 
Examiner respectfully disagrees. Vancomycin hydrochloride can be present in an amount which includes 25mg/ml to 150mg/ml, see paragraph [0047]. According to Palepu
“The inventive compositions are substantially free of visible precipitation after at least about 12 months of storage at a temperature of from about 5.degree. C. to about 25.degree. C. Preferably, the vancomycin-containing compositions are substantially free of precipitation for at least 24 months. The total impurities in the inventive compositions resulting from the degradation of vancomycin in the compositions is less than about 6% degradation of vancomycin B, as determined by HPLC at a wavelength of 280 nm, after at least about 12 months of storage at a temperature of from about 5.degree. C. to about 25.degree. C. Preferably, the vancomycin-containing compositions are stable for at least 24 months of storage at a temperature of from about 5.degree. C. to about 25.degree. C. Without being bound by theory, it is believed that the surprising long-term stability of solutions prepared according to the present invention arises at least in part from the interaction between lactic acid (or the lactate molecule used in certain embodiments), the polar solvent (e.g., propylene glycol) and vancomycin.
	
Examiner notes that less than about 6% degradation is consistent with the data provided in Table 3. It is clear from the teachings of Palepu that the combination of the vancomycin with the lactate salt or lactic acid together with the polar solvent provides enhanced storage stability. Table 3 demonstrates stable vancomycin formulations at about 50mg/mL. It is not necessary that every single formulation in Palepu be tested for 
Conclusion
Applicant’s arguments/remarks are considered unpersuasive. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Currently, all claims are rejected and no claims are allowed. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH ALAWADI/            Primary Examiner, Art Unit 1619